           Case 5:18-cr-00152-PSG Document 31 Filed 08/21/20 Page 1 of 1 Page ID #:150
                                                    United States District Court
                                                       Central District of California           Cristina M. Squieri Bullock
                                                        Office of the Clerk                     Chief Deputy of Administration
                                                                                                350 West 1st Street, Suite 4311
                                                                                                    Los Angeles, CA 90012

                     Kiry K. Gray                                                                     Sara Tse Soo Hoo
        District Court Executive / Clerk of Court                                                 Chief Deputy of Operations
             350 West 1st Street, Suite 4311                                                  255 East Temple Street, Suite TS-134
                 Los Angeles, CA 90012                                                              Los Angeles, CA 90012


                                                             August 21, 2020

Clerk, United States District Court

      Southern     District of       California

101 West Broadway, Suite 1950, Room 420
San Diego, CA 92101


Re:        Transfer of Our Case No. 5:18-CR-00152-PSG-1
           Assigned Your Case No.
           Case Title: USA v. Ernesto Gil-Camacho

Dear Sir/Madam:
 ✔       Enclosed are the original and one copy of Probation Form 22, Transfer of Jurisdiction, in the above-entitled
         matter, which has been approved by this court. Please present to your court for approval.
         Upon approval, please return the original to this office and we will send you the necessary documents from
         our file. If you assign a case number at this time, please enter the number where indicated above, and return a
         copy of this letter as well.


         Transfer of probationary jurisdiction to your district having been approved in the above-entitled matter,
         enclosed are the certified copies of: 1) indictment/information, and 2) judgment and probationary order.
         Please acknowledge receipt of these documents on the copy of this letter and return to this district.
                                                                 Sincerely,

                                                                 Clerk, U.S. District Court


                                                                 By Benjamin_Moss@cacd.uscourts.gov
                                                                    Deputy Clerk

cc:        Probation Office, Central District of California
           Probation Office, Transferee District

                                                      Acknowledgment of Receipt

Receipt is hereby acknowledged of the enclosures referred to above.

                                                                 Clerk, U.S. District Court


                                                                 By
Date                                                                  Deputy Clerk
CR-22 (05/18)                                TRANSMITTAL LETTER - PROBATION TRANSFER OUT
